, Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 . Page 1 of pi

i

N sare OF NEW YORK

 

COUNTY OF CAYUGA : COUNTY COURT
ee — — A

| ce PEOPLE OF THE STATE OF NEW YORK, : IND # 2016-095
~VS— : NYSID # 05333521P

DONNESTA BROWN, DOB: 08-18-1948,

Defendant. : CUIN # 67762007N

Sentence
October 11, 2016

i Cayuga County Courthouse
| Auburn, New York 13021

15 EFOQORE:
HONORABLE MARK H. FANDRICH,
Acting County Court Judge
APPEARANCE 8:
For the People: JON E,. BUDELMANN, ESO,
District Attorney for Cayuga County
ij 95 Genesee Street
Auburn, New York 13021
For the Defendant: ROMOLO CANZANO, ESQ.
2 South Street
Suite 202
Auburn, New York 13021

DONNESIA BROWN, Defendant

DEBORAH S. INDELICATO, RPR, RMR - OFFICIAL COURT REPORTER

 

 

 
. Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 . Page 2 of 11

10
11
12
13
14
15
16
17
18
139
20
21
22
23
24

25

 

 

2

THE COURT: This is the matter of People versus
Donnesia Brown. Mr. Brown is here with Attorney Rome
Canzano. District Attorney Jon Budelmann is here on
behalf of the People. This matter is on for sentencing
today. My notes indicate that Mr. Brown needs to address
the second felony offender statement which I think the
People have just filed with the Court. Thank you.

MR. CANZANO: Thank you, your Honor. One
outstanding issue remains prior to sentencing, that is
Mr. Brown admitting to being a second felony offender.

We have been provided with a copy of the second felony
offender statement, I will go over it right now with Mr.
Brown.

THE COURT: You tell me when you are ready to
proceed. Do you want me to call another case?

MR. CANZANO: Judge, no, we are ready. We are
prepared to admit.

THE COURT: Okay. Thank you. All right. Mr.
Brown, good morning once again. The District Attorney
has filed a statement specifying that by a judgment
entered on September 28th, 2011 upon your plea of guilty
that you were convicted of the crime of -- felony of
robbery, second degree, class C felony down in supreme
court, for New York County and you were sentenced to five

years determinate and five years post-release supervision

 
, Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 , Page 3 of 11

t

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

{
1
3

with respect to that conviction.

And that you were also previously convicted on
July 3rd, 2007 upon your plea of guilty to criminal sale
of controlled substance in the third degree which is a
class B felony in Bronx County Supreme Court. You were
sentenced to an indeterminate sentence of state
incarceration of two to four years,

That you were also previously convicted upon
July 30th, 2007, upon your plea of guilty to attempted
robbery first degree, class C felony. And that's in
Bronx County Supreme Court. And you received a
determinate term of five years in prison.

That you were also convicted on October 28th,
1999 upon your plea of guilty to criminal controlled -~
criminal sale of controlled substance in the fifth
degree, class D felony, Bronx County where you received
an indeterminate sentence of 30 months to five years,

That you were also previously convicted of on
November 23rd, 1993 upon your plea of guilty to criminal
possession of a weapon in the third degree as a class D
felony. That was in supreme court For New York County
and you were sentenced to two years -- an indeterminate
term of imprisonment of two to four years.

And finally that you were convicted on April

12, 1988 upon your plea of guilty of attempted robbery

1
1

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 , Page 4 of 11

T

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

20

 

 

 

 

second degree, a class D felony in New York County
Supreme Court and was sentenced thereon to a definite
term of one year,

Mr. Brown, have you received a copy of this
statement, sir?

THE DEFENDANT: Yes. Yes, sir.

THE COURT: Thank you. Have you had sufficient
time to review this statement with your lawyer?

THE DEFENDANT: Yes, sir. Yes, sir.

THE COURT: All right. Under the law, you may
admit you are the person named in that statement who was
convicted of those felonies or you may deny that
allegation or any allegations set forth in that statement
or you May controvert the statement on the grounds that
the previous convictions were unconstitutionally
obtained. Do you understand that, Mr. Brown?

THE DEFENDANT: Yes, sir.

THE COURT: All right. Mr. Brown, do you wish
to deny any allegations in the statement or controvert
the statement?

THE DEFENDANT: No, sir,

THE COURT: Do you admit you are the person
named in that statement who was convicted of --

THE DEFENDANT: Yes, sir.

THE COURT: Hold on. I have to go through --

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20. Page 5 of jt

1

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

 

 

' ( 1

THE DEFENDANT: I'm sorry. I'm sorry.

THE COURT: No, that's fine. Convicted on
September 28th, 2011 of the felony of rebbery, second
degree?

THE DEFENDANT: Yes, sir.

THE COURT: You were also the person named in
that statement who was convicted of criminal (sic)
controlled substance in the third degree on July 30th,
2007?

THE DEFENDANT: Yes, sir.

THE COURT: And you were also the person named
in that statement who was convicted on July 30th, 2007 to
the felony of attempted robbery in the first degree?

THE DEFENDANT: Yes, sir,

THE COURT: And you were also the person named
in that statement who was convicted of the felony of
criminal (sic) controlled substance in the fifth degree
on October 28th, 1999?

THE DEFENDANT: Yes, sir.

THR COURT: You were also the person named in
that statement who was convicted of on November 23rd,
1993, to the felony of criminal possession of a weapon in
the third degree?

THE DEFENDANT: Yes, sir.

THE COURT: And finally, you were the person

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 . Page 6 of 11

10

li

12

13

14

15

16

1?

18

19

20

2i

22

23

24

29

 

 

’ !

'
6

named in that statement who was convicted of the felony

of attempted robbery second degree on April 12, 19887

THE DEFENDANT: Yes, sir.

THE COURT: All right. Based upon the
defendant's admissions and the sufficiency of the
uncontroverted allegations in the statement, I find that
the defendant, Donessia Brown, has been subject to five
predicate felony convictions. Is that a sufficient
finding for the People?

MR. BUDBLMAN: It is, Judge, that's fine.

TRE COURT: All right. Is that sufficient for
the defense?

MR. CANZANO: Yes.

THE COURT: All right. Thank you. Okay. Let
me ask Mr. Canzano, have you had sufficient time to
review the pre-sentence report?

MR. CANZANO: Yes.

THE COURT: All right. Thank you.

MR. BUDELMANN: Thank you, Judge. Judge, the
defendant did appear before the Court on August 2nd. At
that time after a break, he did plead guilty to promoting
prison contraband in the first degree, class D felony.
We had a negotiated agreed upon offer of two to four
years in this matter. And the matter was adjourned until

today for sentencing.

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 . Page 7 of i

1

19

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

ft would move sentencing in this matter. As you
have heard, the defendant has an extensive criminal
history. By my count from the PSI, there were four
felony convictions in New York County and three in Bronx
County as well as a youthful offender felony. So, I -~
we knew of his extensive history before. This is, in
fact, the standard offer for weapons in our prison, So,
we would ask the Court -- I see no reason ta deviate --
to impose the agreed upon two to four years. Thank you.

THE COURT: Thank you, Mr. Budelmann. Mr.
Canzano, when you are ready.

MR. CANZANO: Thank you. I will be similarly
short, your Honor. Mr. Brown accepted responsibility.
He's been cooperative with the system. His prior
sentence has expired. He has been sentenced to our local
facility. I'm not aware of any issues there.

Judge, we raise essentially two additional
issues and for clarification for Mr. Brown's sake, as I
have explained to him, any sentence that he's sentenced
to by law is consecutive to his current sentence.
However, given the fact his sentence has expired, he's
receiving credit for this, for the time since that
sentence has expired.

THE COURT: Since, right. That's correct,

MR. CANZANO: Your Honor, two additional

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 . Page 8 of 11

1

10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

 

 

issues. One, Mr. Brown is asking that you defer the
surcharges associated with this given his cooperation
with this case. And finally, Judge, to the extent that
you have authority to do so, he would request that he not
be given haircuts while in the facility, state facility.
Thank you. I would ask you impose the agreed-upon
sentence.

THE COURT: Okay. Thank you. Do you wish to
comment on any of these requests of the defendant?

MR. BUDELMANN: No, Judge. tI think I know
where you are going. I don't know if Mr. Brown has any.
Right. Thank you.

THE COURT: Mr. Brown, the law provides you an
opportunity to make a statement. Do you wish to make any
statement at this time?

THE DEFENDANT: No, sir.

THE COURT: All right. From the sentence which
I'm about to pronounce, you have the right to appeal by
filing a notice of appeal within 30 days. If financially
you are unable to secure the services of an attorney to
prepare a notice of appeal and perfect an appeal, you
have the right to have an attorney assigned for that
purpose at no cost to you. Do you understand that, Mr.
Brown?

THE DEFENDANT: Yes, sir.

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20. Page 9 of 11

3

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

 

THE COURT: All right. I have reviewed the
pre~sentence report. There is nothing in the
pre-sentence report which would cause me to deviate from
the understanding we reached at the time of your plea.

It is the judgment of this Court with respect to your
conviction that you receive an indeterminate sentence of
imprisonment which will have a maximum term of four
years, I'll hereby impose a minimum period of
imprisonment of two years. That again will be
consecutive to any time that you may owe to DOCCS. That
you be committed to the custody of the New York State
Department of Corrections and Community Services there to
be dealt with in accordance with the law pertaining to
your sentence.

Now, with respect to your request. First, [I
must order that you provide a DNA sample if you have not
already done so and pay the $50 DNA testing fee. With
respect to deferral of surcharge, I'm not going to grant
that. I'm going to order that the surcharge be paid. It
is -- you can ask Mr. Canzano. I de not defer the
surcharge. And with respect to ordering that you not.
have haircuts, I'm not going to do that either only
because I have had -~ I have had cases in the past where
inmates -- not saying you would do this -- but have tried

to weave contraband in their hair.

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 ,Page 10 of 11

10

1i

12

i3

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

It
4

i0

THE DEFENDANT: What?

THE COURT: So it is a security issue. I'm not
going to order that. So, with that said, anything else,
Mr. Budelmann?

MR. BUDELMANN: Nothing further for the People.

MR. CANZANO: Judge, I need to go over the
appeal form.

THE DEFENDANT: Can I say something? Defendant
would like to speak, please.

THE COURT: First, go over your right to appeal
with your attorney.

MR. BUDELMANN: Now that he's gone over the
right to appeal, only other issue, credit for time
served, jail does track the time. They work with
corrections. He will get credit for any time he spent.
If he owed multiple, he would get double credit.

THE COURT: Go ahead.

THE DEFENDANT: Sir, I just paid the surcharge
and DNA. I am asking if you cannot let me pay this
surcharge. You are giving me more time. I'm asking if
you cannot -—- like I mean I don't have the money, keep
paying these surcharges. Surcharges -- they got my DNA.
They have the surcharge. I paid already.

THE COURT: I'm not going to do that. Thank

you.

 
Case 9:17-cv-01036-MAD-ATB Document 58-14 Filed 08/31/20 .Page 11 of 11

10
11
12
13
i4
15
16
17?
18
19
20
21
22
23
24

25

 

SS

 

 

 

(End of proceeding.)

(Certified to be a true and accurate transcript.)

Qbhnan 5 Ondticah

!

11

 

DEBORAH S$. INDELICATO, RPR,
Official Court Reporter

RMR

 
